         Case 1:18-cr-10452-PBS Document 1-1 Filed 10/03/18 Page 1 of 6



                  AFFIDAVIT OF SPECIAL AGENT RYAN P. GRIFFIN

       I, Special Agent Ryan P. Griffin, depose and state as follows:

       1. I am a Special Agent with the federal Bureau of Alcohol, Tobacco, Firearms and

Explosives (“ATF”). I have been an ATF Special Agent since 2017, and during that time, I have

investigated many violations of federal firearm and controlled substance laws. I possess a Juris

Doctor from Suffolk University Law School as well as an undergraduate degree in Criminal

Justice. I am currently assigned to Group VI in the Boston Field Division of the ATF. This

group works with other federal, state, and local police departments north of the City of Boston to

investigate and prosecute violations of the federal firearms, explosives, and controlled substance

laws. Prior to my employment with ATF, I was employed as a Federal Air Marshal with the U.S.

Department of Homeland Security for approximately nine years; and as a Patrolman with the

Groton (Massachusetts) Police Department for approximately four years.

       2. Based on my training and experience as an ATF special agent, I am familiar with

federal firearms laws. In this regard, I know that it is a violation of 18 U.S.C. § 922(g)(1) for a

person previously convicted in a court of a crime punishable by imprisonment for a term exceeding

one year to possess a firearm or ammunition that has crossed state or national boundaries, or to

receive any firearm or ammunition which has been shipped or transported in interstate or foreign

commerce. On the same basis, I know that the possession element of a felon-in-possession charge

can be satisfied by showing either actual or constructive possession, and by showing either sole or

joint possession. I also know that it is a violation of 26 U.S.C. § 5861(d) to possess a shotgun

with a barrel that is under 18 inches in length (a “sawed-off shotgun”) without proper registration.

As set forth below, there is probable cause to believe that Kadeem (“PIMENTEL”) violated 18


                                                 1
         Case 1:18-cr-10452-PBS Document 1-1 Filed 10/03/18 Page 2 of 6



U.S.C. § 922(g)(1), and 26 U.S.C. § 5861(d) on or about August 30 and 31 of 2018, by illegally

possessing a Savage Arms, Model Stevens 94 Series M, 16-gauge sawed-off shotgun (serial no.

P664211), a Sun-City Machinery Co., Model Stevens 320, 12-gauge shotgun (serial no. 172074G),

as well as (4) rounds of 16-gauge ammunition and (5) rounds of 12-gauge ammunition.

                       Identification of PIMENTEL Carrying Firearm

       3. On August 30, 2018, the Haverhill police received a report of “shots fired” at

approximately 8:30 p.m. in the vicinity of 88 Fountain Street in Haverhill. Based on intelligence,

the Haverhill Police has identified PIMENTEL as being associated with the Gangsta Disciples, a

violent street gang operating in the Lawrence and Haverhill areas, amongst others. Upon arrival,

officers spoke to PIMENTEL, who had minor visible injuries and refused medical treatment.

PIMENTEL initially stated that he was shot at from a passing vehicle while speaking with his

friend in front of 88 Fountain Street. Shortly afterward, investigators were approached by a

neighbor, who advised that his/her security cameras had captured the event.           Investigators

watched the security video and determined that the shot fired did not come from a passing vehicle,

but came from a vehicle associated with PIMENTEL’s friend. Remnants of a purple shotgun

shell were also located on the sidewalk in front of 88 Fountain Street.

       4. Shortly thereafter, investigators interviewed the friend identified by PIMENTEL.

The friend stated that he/she has previously seen PIMENTEL with a firearm that he carries in his

waistband. The friend described it as a short tube with a cut handle with tape on it – a description

consistent with a sawed-off shotgun. The friend stated that he/she had gone to Haverhill with two

friends on August 30th to smoke a “blunt” (marijuana) with PIMENTEL. The friend stated that

after driving around with PIMENTEL, they dropped PIMENTEL off at 88 Fountain Street.


                                                 2
          Case 1:18-cr-10452-PBS Document 1-1 Filed 10/03/18 Page 3 of 6



He/she stated that as PIMENTEL was getting out of the backseat, he/she heard a loud bang and

suspected it was a gun shot.

       5. On September 18, 2018, Detective Kenneth Silva and I interviewed the friend again to

clarify his/her involvement in the shooting incident on August 30th.         He/she told us that

PIMENTEL had contacted him/her earlier in the day to purchase an ounce of marijuana. The

friend stated that after acquiring the marijuana, he and some friends met with PIMENTEL in front

of 88 Fountain Street. He/she stated that PIMENTEL entered his/her vehicle and exchanged

$90.00 for the ounce of marijuana. He/she continued that they all smoked for a short time, then

drove around briefly, before returning to 88 Fountain Street. He/she stated that as PIMENTEL

exited the vehicle, PIMENTEL dropped a small tray that PIMENTAL had been holding and then

PIMENTEL’s gun went off. According to the friend, PIMENTEL then began saying “Dip, Dip,

Dip” in an effort to get the friend to leave quickly.

                          Seizure of Two Shotguns and Shotgun Ammunition

       6. Following preliminary investigation stemming from the report of “shots fired” on

August 30th, investigators obtained a “no knock” search warrant for the 2nd floor of 88 Fountain

Street. Officers executed the warrant on August 31st, following surveillance of the residence.

During execution of the search warrant, PIMENTEL, who was present with his girlfriend (amongst

others), was asked the location of the shotgun that he shot himself with. After a brief hesitation,

PIMENTEL told officers that there were two shotguns under his bed. PIMENTEL further stated

that there was a long one and short one. When asked if he shot himself with the short one,

PIMENTEL’s response was “yes.” Investigators subsequently recovered the following items: (1)

a Savage Arms, Model Stevens 94 Series M, 16-gauge sawed-off shotgun (serial no. P664211)


                                                  3
         Case 1:18-cr-10452-PBS Document 1-1 Filed 10/03/18 Page 4 of 6



containing a 16-gauge purple shotgun round that was spent, (2) a Sun-City Machinery Co., Model

Stevens 320, 12-gauge shotgun (serial no. 172074G) loaded with five 12-gauge rounds, and (3)

four 16-gauge rounds located in a bag near PIMENTEL’s bed. The two shotguns were recovered

from under the bed used by PIMENTEL and his girlfriend. PIMENTEL stated that his girlfriend

bought the 12-gauge shotgun in New Hampshire.

       7. On September 18, 2018, Detective Dana Burrill of the Haverhill Police and I

interviewed PIMENTEL’s girlfriend at the Haverhill Police Department. She stated that she

purchased both shotguns for her own protection in the spring of 2018. She stated that she

purchased the 12-gauge shotgun at a gun show somewhere in New Hampshire, and that she

purchased the 16-gauge at a gun store in Plaistow, New Hampshire. She stated that when she

purchased the 16-gauge that it was not sawed-off. She initially stated that she had sawed down

the barrel and handle of the 16-gauge, but then later admitted that PIMENTEL did it. She stated

that she and PIMENTEL were living in New Hampshire with her mother before being asked to

leave in mid-August 2018. She stated that she and PIMENTEL moved into 88 Fountain Street in

Haverhill shortly thereafter and that she brought both shotguns with her to Massachusetts. She

initially stated that she attempted to keep the shotguns from PIMENTEL, but subsequently

admitted to allowing PIMENTEL to load, disassemble and reassemble the shotguns.              She

acknowledged being aware of PIMENTEL’s criminal history and that he could not legally obtain

firearms himself.

       8. Based on my training and experience in firearms, consultation with ATF agents, review

of information, and acquisition of records, I believe that the two firearms identified above were

purchased outside of the Commonwealth of Massachusetts, and, thus, had to travel in interstate


                                               4
         Case 1:18-cr-10452-PBS Document 1-1 Filed 10/03/18 Page 5 of 6



commerce to be possessed by PIMENTEL in the Commonwealth of Massachusetts. I have

reviewed PIMENTEL’s criminal record as maintained by the Massachusetts Criminal History

Systems Board.     According to those records, PIMENTEL has been convicted of a felony

punishable by imprisonment for a term exceeding one year, specifically a conviction on or about

June 27, 2014, in Essex Superior Court, for Assault with a Dangerous Weapon. I also know from

my training and experience that this offense is a felony under Massachusetts General Law and

meets the definition of “crime punishable by imprisonment for a term exceeding one year” as set

forth at 18 U.S.C. § 921(a)(20).

       9. On August 31, 2018, I personally did a rough measure of the barrel of the sawed-off

shotgun possessed by PIMENTEL, while it was in evidence at the Haverhill Police Department.

Rough measurement of the barrel showed a length of 10 ¾ inches – well below the 18-inch

requirement for registration under federal law.     The shotgun was subsequently sent to the

Massachusetts State Police laboratory or further analysis.


       10. On September 13, 2018 and again on September 20, 2018, queries of the National

Firearms Registration and Transfer System were conducted as to the sawed-off shotgun recovered

from PIMENTEL. No record was located for PIMENTEL or for the Savage Arms, Stevens 94

Series M, sawed-off shotgun (serial no. P664211).




                                                5
         Case 1:18-cr-10452-PBS Document 1-1 Filed 10/03/18 Page 6 of 6



       11. Based on the above, I believe probable cause exists that on or about August 30, 2018,

and August 31, 2018, within the District of Massachusetts, Kadeem PIMENTEL, a felon, did

possess a firearm and ammunition in violation of 18 U.S.C. § 922(g)(1); and a sawed-off shotgun

in violation of 18 U.S.C. § 922(g)(1) and 26 U.S.C. § 5861(d).




                                             Ryan P. Griffin
                                             Special Agent
                                             Bureau of Alcohol, Tobacco, Firearms and
                                             Explosives



                                                            October
        Subscribed and sworn to before me this 3rd day of August 2018.



                                             _____________________________________
                                             HON. M. PAGE KELLEY
                                             UNITED STATES MAGISTRATE JUDGE




                                               6
